Citation Nr: 0600436	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to an increased disability rating for mild 
obstructive lung disease, evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for residuals of fracture of the distal phalanx, right 
thumb.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and C.R.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
September 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1998, the RO denied increased ratings 
for mild obstructive lung disease and residuals of fracture 
of the distal phalanx of the right thumb.  In March 2002, the 
RO declined to reopen a claim for service connection for an 
acquired psychiatric disorder.  The veteran has timely 
appealed these determinations.  During the appeal period, the 
RO has found that the veteran presented new and material 
evidence to reopen the psychiatric claim, and denied it on 
the merits.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the Board will address that issue 
initially as to the psychiatric disorder claim, and thus the 
issue has been phrased as noted on the title page.

The issues of entitlement to increased disability evaluations 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1998, the RO declined to reopen a claim for 
service connection for an acquired psychiatric disorder.  The 
veteran was notified of the decision and his appellate rights 
in March 1998.  He did not appeal.  

2.  Evidence received since the March 1998 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.

3.  The veteran is currently diagnosed as having a 
schizoaffective disorder, bipolar type; clear and 
unmistakable evidence demonstrates that this disorder existed 
prior to service and was not aggravated by service.  

4.  A generalized anxiety disorder, a panic disorder without 
agoraphobia, and a specific phobia (elevators) had their 
onset during active service.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying the veteran's 
request to reopen a claim for service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since the March 1998 rating decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  A generalized anxiety disorder, a panic disorder without 
agoraphobia, and a specific phobia (elevators) were incurred 
as a result of the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, (2005).

4.  A schizoaffective disorder, bipolar type, pre-existed 
service and was not aggravated as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

VA satisfied this duty by means of two letters to the veteran 
from the RO dated in March 2001 and December 2003, as well as 
in the discussion in the November 2002 Statement of the Case 
referencing the psychiatric disorder.  By means of these 
documents, the veteran was told of the requirements to 
establish service connection and the reasons for the denial 
of his claim.  Although the duties under the VCAA are limited 
prior to the presenting of new and material evidence, the 
Board notes that the veteran has submitted new and material 
evidence in this claim.  Therefore, the Board has considered 
whether the VCAA duties were met with regard to service 
connection.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).

To the extent that the timing of the VCAA notices in this 
case did not comply with the requirement that the notice must 
precede the adjudication, the action of the agency of 
original jurisdiction described above cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  For these reasons, the veteran has not been 
prejudiced by the late timing of the VCAA notices.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA medical evidence has been obtained.  
VA examination provided in August 2003.  Therefore, no 
further assistance to the veteran is required.


II.  Acquired psychiatric disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
such as psychosis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2005).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2005).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  The veteran in this case filed his claim to reopen 
in June 1999, before the effective date for regulatory change 
of the new and material evidence requirement.  As such, the 
changes to the definition of new and material evidence will 
not be applied here.  The definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).   
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a March 1998 decision, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim.  At that time, no nexus existed between current 
disease and service.  The March 1998 rating action represents 
the most recent final decision regarding this claim.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, the 
Board must review the evidence submitted since the 1998 
decision in order to ascertain whether new and material 
evidence has been submitted addressing the critical inquiry 
of whether the veteran's psychiatric disorder is related to 
service.  

Since the March 1998 rating action, the veteran has submitted 
statements from his mother, and Social Security 
Administration (SSA) records have been obtained.  A VA 
psychiatric examination was conducted in August 2003.  The 
examiner reviewed the entire claims folder and examined the 
veteran.  He has opined that the veteran has anxiety 
disorders that pre-existed service and were exacerbated from 
a minimal to moderate degree by service.  He also opined that 
the veteran has a specific phobia which is related to 
service.  

The Board concludes that new and material evidence has been 
received.  With respect to the 2003 statement of the 
psychiatrist, it is medical opinion evidence relating a 
current chronic acquired psychiatric disorder to service.  
This is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The credibility is to 
be presumed for the purpose of determining new and material 
evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Therefore, the evidence is new and material and 
affords a basis under which to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the last final decision is new and material and 
serves to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  Thus, the Board 
will address the claim on the merits, as was done by the RO.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'" Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis 
added)); see VAOGCPREC 3- 2003 (July 16, 2003). 

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent in Wagner and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Upon the veteran's examination for entry into active duty in 
December 1976, psychiatric evaluation was normal.  During 
service, he reported trouble sleeping and nervousness.  There 
was no diagnosis of a psychiatric disorder during service.  
On separation examination in August 1978, the veteran 
reported a history of trouble sleeping and nervousness.  
Psychiatric evaluation was again normal.

After his separation from service, the veteran was 
hospitalized at the Fresno VA Medical Center (VAMC) in 
December 1978.  He was diagnosed as having an anxiety 
reaction.  He was diagnosed as having a bipolar disorder in 
1996.

A VA psychiatrist in August 2003 thoroughly reviewed the 
claims folder.  The veteran was diagnosed as having a 
schizoaffective disorder, bipolar type; a generalized anxiety 
disorder; a panic disorder without agoraphobia; and specific 
phobia.  The VA examiner noted that there was evidence in the 
claims folder to suspect that the veteran was hallucinating 
when he was 16 years, and that while there was speculation 
that his service exacerbated his schizoaffective disorder 
there was little evidence to support this.  The examiner also 
stated that the veteran's generalized anxiety and panic 
disorders existed prior to active service and that his work 
during service was anxiety provoking and likely exacerbated 
his anxiety from a minimal to moderate degree.  Furthermore, 
the examiner stated that that the veteran has a specific 
phobia that is likely related to service.  That examiner 
specifically found that the schizoaffective disorder, bipolar 
type, was not caused or aggravated by service.  

A psychiatric disorder was not noted when the veteran was 
examined, accepted, and enrolled for service.  Consequently, 
he is presumed to have been in sound condition at that time 
and the presumption of soundness applies in this case under 
38 U.S.C.A. § 1111.  Therefore, the initial question is 
whether the evidence clearly and unmistakably demonstrates 
that veteran's psychiatric disorders preexisted active 
service.  

The Board finds that the evidence clearly and unmistakably 
demonstrates that veteran's schizoaffective disorder, bipolar 
type, preexisted his entry into the military service in 
January 1977.  The evidence supporting such a finding 
includes the August 2003 VA psychiatrist's opinion which was 
based upon detailed examination of the veteran and review of 
the claims folder, and was supported by detailed rationale.  
The examiner specifically stated that the veteran's 
schizoaffective, bipolar-type illness was not aggravated by 
service, and that there was little evidence to support such a 
finding.  This opinion presupposes the fact that the 
disability preexisted the veteran's entry into active 
service, and the examiner had indicated that it was suspected 
that the veteran was hallucinating when he was 16 years old.  
There is no competent evidence of record refuting this 
opinion, and there were no findings of a schizoaffective, 
bipolar-type illness during service.  Consequently, the 
presumption of soundness is rebutted.  It is not necessary to 
address the issue of aggravation under the provisions of 38 
U.S.C.A § 1153 and 38 C.F.R. § 3.306(b).  These provisions do 
not have an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that veteran's schizoaffective 
disorder, bipolar type, was not aggravated by active service.  
VAOGCPREC 3-2003.  There is also no competent evidence of 
record showing that this disability had its onset during 
active service or within one year thereafter, or was related 
to any in-service disease or injury.  Again, the VA 
psychiatrist in August 2003 concluded that it pre-existed 
service and was not caused or aggravated by service.  

With respect to the veteran's generalized anxiety disorder 
and panic disorder without agoraphobia, the Board finds that 
the evidence does not clearly and unmistakably demonstrate 
that these disabilities preexisted the veteran's entry into 
the military service in January 1977.  The veteran complained 
of nervousness and anxiety during service, and the VA 
psychiatrist in August 2003 stated that his generalized 
anxiety and panic disorders were exacerbated during service 
from a minimal to moderate degree.  Accordingly, the 
presumption of soundness has not been rebutted with respect 
to these disabilities.  However, in light of the VA 
examiner's opinion that the generalized anxiety and panic 
disorders were exacerbated during service, service connection 
based upon in-service incurrence is warranted.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The VA psychiatrist also concluded that the veteran's 
specific phobia to elevators was directly related to his 
service, and began as a result of service.  The examiner 
thoroughly reviewed all of the evidence of record, including 
contradictory evidence, in coming to this conclusions.  He 
carefully cited to places in the claims folder which 
supported his conclusions, and reconciled the evidence 
against the claim.  The examiner acknowledged the phobia was 
previously medically attributed to post service events but he 
cited to the veteran's duties in service as providing 
sufficient medical basis to conclude that the phobia is 
related to service.  The Board finds the opinion to be well-
supported and consistent with the record.  Accordingly, 
service connection for a specific phobia is warranted.



ORDER

Service connection for a generalized anxiety disorder, a 
panic disorder without agoraphobia, and a specific phobia 
(elevators) is granted.

Service connection for a schizoaffective disorder, bipolar 
type, is denied.  


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran has reported increased symptoms for his right 
thumb as well as his lung disease.  However, he failed to 
report for examinations to assess the severity of these 
disorders in August 2003.  He did not report for pulmonary 
function testing and chest X-ray deemed necessary to evaluate 
the lung claim when the veteran presented for examination in 
July 2003, and he completely failed to report for evaluation 
of the claim for the tight thumb.  Nonetheless, the veteran's 
representative has pointed out in argument presented to the 
Board in October 2005 that the veteran has recently been 
judged incompetent based on mental illness.  With that in 
mind, the representative has requested rescheduled 
examinations.  

The Board agrees that updated information would be helpful.  
However, it is the veteran's responsibility to report for 
examination and to cooperate in the development of the 
claims, and the consequences for failure to report for a VA 
examination scheduled in conjunction with a claim for an 
increase without good cause shall include denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The veteran is instructed 
that the "duty to assist" the veteran in the development of 
facts pertinent to his claim is not a "one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran must 
be prepared to meet his obligations by cooperating with VA's 
efforts to acquire all medical evidence supporting a claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  

Additionally during the pendency of this appeal VA issued new 
regulations at 38 C.F.R. § 4.71a, Diagnostic Codes 5216-30 
that evaluate limitation of motion in the fingers.  67 Fed. 
Reg. 48784 (August 26, 2002). The veteran has yet to be 
notified of these changes and it does not appear that the RO 
has evaluated the veteran's thumb disability under these new 
criteria.  On remand, the RO should evaluate the veteran's 
service-connected right thumb disability under both the old 
and new criteria in accordance with the holdings in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGPREC 7- 
2003 (Nov. 19, 2003).  Then it should issue the veteran and 
his representative a supplemental statement of the case that 
informs them of these new criteria and the reasons and bases 
for its decision. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain VA treatment records for the 
veteran's service-connected lung and 
right thumb disorders, dated since 
October 2002.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA pulmonary 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

All necessary tests should be conducted, 
including pulmonary function testing and 
chest X-ray.  The examiner should 
identify all residuals attributable to 
the veteran's service-connected 
obstructive lung disease.

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA joints 
examination, limited to the right thumb.  
The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests, including x-rays if indicated, 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of fracture of the 
distal phalanx, right thumb.

The examiner should note the range of 
motion for the right thumb.  The examiner 
should state whether there is a gap of 
more than two inches (5.1 cm) between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right thumb 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  Specifically 
consider whether the new rating criteria 
for the fingers allow for a higher 
evaluation for the veteran's service-
connected right thumb disability, in 
compliance with the holdings in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
and VAOPGPREC 7-2003 (Nov. 19, 2003).  If 
any decision with respect to the claims 
on appeal remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must specifically 
inform the veteran of the new rating 
criteria for the fingers.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


